In an action to recover salesman’s commissions, based on the furnishing of false statements of sales and deliveries, order denying defendants’ motion directed against the complaint under rules 106, 90 and 103, Rules of Civil Practice, reversed on the law, without costs, and motion granted, without costs, to the extent of dismissing the second cause of action, with leave to plaintiff, if he be so advised, to serve a new complaint within ten days from the entry of the order hereon. In all other respects the motion is denied, without costs. The second cause of action contains no sufficient allegation for a cause of action in fraud. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.